Judgment unanimously affirmed. Memorandum: The record demonstrates that defendant knowingly and voluntarily entered a plea of guilty to a reduced charge of attempted possession of a forged instrument, second degree, a Class E felony, in satisfaction of multicount charges of criminal possession of a forged instrument, second degree, and petit larceny. Defendant’s statement to the court establishes that no promise as to sentence had been made to him to induce his plea. A foundation for the plea was laid by defendant’s admission to the court of the crime charged and the plea was taken after the defendant was advised by the court that he could receive four years in jail for the crime to which he was pleading. (Appeal from judgment of Erie County Court resentencing defendant following conviction of attempted criminal possession of a forged instrument, second degree.) Present—Marsh, P. J., Cardamone, Simons, Goldmán and Del Vecchio, JJ.